Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the ASTM test number is not included in the claim and therefore it is unclear which test is being performed rendering the claimed subject matter vague and indefinite.
1-4 the solution viscosity is claimed without units.  Therefore, one of ordinary skill in the art would be unable to ascertain the claim scope of which units the viscosity is measured in, rendering the claimed subject matter vague and indefinite.
Regarding claim 5, the term “yellow index value” is unclear.  It is unclear if the yellow index value is a refractive index type quantity or some other quantity.  If a refractive index type quantity, it is unclear which wavelength is the term yellow index measured at.  Furthermore, it is unclear if the yellow index value of 10 or less has units associated with it, or if it is unit-less quantity like refractive index.  
Regarding claim 5, it is unclear what is meant by the term “virgin powder” and the hysteresis properties of the powder. It is unclear if Applicant means that the powder has not yet had any heat exposure post-manufacture.

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baumann (WO 2005/105412).
Regarding claim 1, Baumann discloses a method for three-dimensional printing (producing 3D objects is 3D printing, see inkjet method of title) comprising:
Depositing a powder bed material (see powder bed substrate 2), wherein the powder bed material comprises a polyamide-11 (see polyamide 11 of p 23 of translated document) powder having an average particle size of from about 60 microns to about 150 microns (p. 42, [1732]; p. 21 para. 854). which overlaps the claimed range.  
10-150 microns is disclosed in a separate embodiment, however there is an embodiment with 60-150 microns disclosed.  

The examiner notes that the cited Baumann has a similar composition as claimed by applicant, (i.e. a polyamide-11 material with a particle size from 20-120 microns) which would result in the claimed property (solution viscosity of a certain range). The 
Baumann further discloses:
Selectively applying (any applying can be considered selectively applying) a fusing agent (see absorber of p 19 of translated text) on a first portion of the powder bed material,
Wherein the fusing agent comprises an energy absorber to absorb electromagnetic radiation (IR – see IR-A and IR-B radiation of p 19) to melt or fuse at least a portion of the polyamide-11 powder in areas covered by the fusing agent, and
Repeating (i) and (ii) at least once (see page 19 para 756).

Regarding claim 2-4, the examiner notes that the cited Baumann has a similar composition as claimed by applicant, (i.e. a polyamide-11 material with a particle size from 20-120 microns) which would result in the claimed property (solution viscosity of a certain range(s)). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the poly-amide-11 with a size of 20-120 microns solvated in m-creson product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Regarding claim 5, the examiner notes that the cited Baumann has a similar composition as claimed by applicant, (i.e. a polyamide-11 material with a particle size 

Regarding claim 6, Examiner has interpreted the detailing agent to be a colorant, surfactant, co-solvent, water, pigment, anti-kogation, biocide and/or combinations thereof in accordance with the Applicant’s specification as described in [0019].  Baumann discloses the use of organic or inorganic pigments in the recited method as fillers.  See p. 26 [1067] of the cited translated specification.

Regarding claim 7, Baumann discloses carbon black as an energy absorber.  See p. 32 of the translated specification ([1300]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (WO 2005/1054112) and further in view of Janice (AU 769008 B2).
Regarding claim 8, Examiner has interpreted the term anti-oxidant to include any material which can prevent thermal degradation of the blend when blended with the polyamide powder.  See [0048] of Applicant’s specification.  Examiner has further interpreted that the anti-oxidant can be particles of materials (see BBM, BNX-1098, BNXMD-1024 of less than 5 pm in diameter, see [0048] of Applicant’s specification).
Baumann does not disclose the use of anti-oxidant powders in the recited method.
In the same field of endeavor of polyamide (see p1. Ln 24) deposition of powders (see title), to form additively manufactured objects via IR beams (see p1. Ln. 14) of similar particle sizes (see p. 10, ln. 26-29), Janice (AU 769008) discloses the use of anti-oxidant powders.  See Examples 1, 3-4.

Therefore, it would have been obvious to one of ordinary skill in the art to add the antioxidant of Janice to the method of forming additive manufactured objects of Baumann to arrive at the claimed invention before the effective filing date because doing so had the benefit of preventing the oxidation of the poly-amide film during the exposure to actinic/IR radiation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712